Title: From James Madison to Philip Mazzei, 8 October 1788
From: Madison, James
To: Mazzei, Philip


Dear Sir
New York Octr. 8th. 1788
I have been favored with several letters from you since the date of my last; but some of them having been recd. in Virginia I am not able now to acknowledge all of them by their respective dates. The date of the last was in May.
You ask me why I agreed to the Constitution proposed by the Convention at Philada.? I answer, because I thought it safe to the liberties of the people, and the best that could be obtained from the jarring interests of States, and the miscellaneous opinions of Politicians; and because experience has proved that the real danger to America & to liberty lies in the defect of energy & stability in the present establishments of the United States. Had you been a member of that assembly, and been impressed with the truths which our situation discloses, you would have concurred in the necessity which was felt by the other members. In your closet at Paris and with the evils resulting from too much Government all over Europe fully in your view, it is natural for you to run into criticisms dictated by an extreme on that side. Perhaps in your situation I should think & feel as you do. In mine I am sure you would think & feel as I do.
To the paragraph in your letter of the 9th. of May on the subject of a Mission to Holland or Italy, I can say nothing more than that it is a business which belongs now to the New Govt. or if I were to say more, my friendship would guard you agst. any reliance on such an event. In the first place, nothing can be more uncertain than the nature of the System which will be adopted with regard to foreign affairs. And in the next place, nativity, is a sort of merit which prejudice rates too high to be outweighed by any other sort of merit. The Americans are an enlightened & a liberal people, compared with other nations; But they are not all philosophers.
I have recd. the copies of your book and have taken the measures proper for disposing of them. The number allotted to Virginia are selling there I am told very well. I am afraid the other portions will not be equally successful. The French language is the greater obstacle, as many who can read it, expect the work will be translated into a language they can read still better.
Dorhman tells he means to remit you forthwith via London about £300 Sterling. If he does, and I flatter myself he will not fail, it will pass thro’ the hands of Mr. Jefferson. His affairs here do not produce ready means: but I hope you will be ultimately secure agst. loss.
Are we ever to see you again in America? Here or elsewhere, God bless you.
Js. Madison Jr.
